DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on July 12, 2022. 
Claims 1, 11, and 13-17 have been amended. 
Claims 18-20 are canceled.
Claims 21-23 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but are not persuasive. Applicant argues that the amendments overcome the cited prior art. 
The Examiner respectfully disagrees. YANG [0085] teaches applying different levels of redundancy according to the health of the block in which data is stored or according to BHM rank, where BYRNE [0024] teaches striping the data across different disks, where for RAID-0, block A is written to the first disk, and block B is written to the second disk. Therefore, the combination of YANG and BYRNE still teaches the amended limitations of claim 1.

Claim Objections
Regarding claim 22, the claim is objected to because the claim contains a typographical error, i.e. “(MCL)” instead of “(MLC).”
Regarding claim 23, the claim recites similar limitation as corresponding claim 22 and is objected to for similar reasons as claim 22 using similar rationale.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (Pub. No.: US 2016/0224267 A1), hereafter YANG, in view of BYRNE (Pub. No.: US 2009/0172464 A1), hereafter BYRNE.
Regarding claim 1, YANG teaches:
A storage system comprising: a memory; and a controller (see YANG FIG. 1),
configured to: allocate a primary block of the memory to store data; and (YANG [0067] teaches allocating a block to store user data);
determine whether to […] to redundantly store the data based on a health of the primary block of the memory (YANG [0085] teaches different levels of redundancy may be applied according to the health of the block in which data is stored or other measures may be taken according to BHM rank).
YANG does not appear to explicitly teach determine whether to allocate a secondary block of the memory to redundantly store the data; in response to determining to allocate the secondary block of the memory to redundantly store the data: allocate the secondary block of the memory; and redundantly store the data in the primary and secondary blocks of the memory; and in response to determining not to allocate the secondary block of the memory to redundantly store the data: store the data in the primary block of the memory but not in the secondary block of the memory; and use the secondary block of the memory for a purpose other than to redundantly store the data.
However, YANG in view of BYRNE teaches determine whether to allocate a secondary block of the memory to redundantly store the data (BYRNE [0025] teaches redundancy of data across different disks, where for RAID-1, block A is written to the first disk, and a copy A’ of block A is written to the second disk);
in response to determining to allocate the secondary block of the memory to redundantly store the data: allocate the secondary block of the memory; and redundantly store the data in the primary and secondary blocks of the memory (see YANG [0085] above for applying different levels of redundancy according to the health of the block in which data is stored or according to BHM rank, where BYRNE [0025] teaches redundancy of data across different disks, where for RAID-1, block A is written to the first disk, and a copy A’ of block A is written to the second disk);
in response to determining not to allocate the secondary block of the memory to redundantly store the data: store the data in the primary block of the memory but not in the secondary block of the memory; and use the secondary block of the memory for a purpose other than to redundantly store the data (see YANG [0085] above for applying different levels of redundancy according to the health of the block in which data is stored or according to BHM rank, where BYRNE [0024] teaches striping the data across different disks, where for RAID-0, block A is written to the first disk, and block B is written to the second disk).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG and BYRNE before them, to include BYRNE’s different levels of redundancy in YANG’s storage system using block health metrics. One would have been motivated to make such a combination in order to make data recovery following a device failure relatively easy as taught by BYRNE ([0025]).
Regarding claim 13, YANG teaches:
In a storage system comprising a memory (see YANG FIG. 1),
a method comprising: receiving data to be stored in the memory (see YANG [0067] as taught above in reference to claim 1);
determining whether a need exists to perform a […] redundant operation to store the data […] in a primary block of the memory (see YANG [0085] as taught above in reference to claim 1), 
wherein the need is determined dynamically on a block-by-block basis (YANG [0088] teaches a BHM calculator configured to calculate Block Health Metric values for each block, where [0085] teaches different levels of redundancy may be applied according to the health of the block in which data is stored).
YANG does not appear to explicitly teach a dual-write programming operation to store the data both in a primary block of the memory and in a secondary block of the memory; in response to determining that the need exists, storing the data both in the primary block of the memory and in the secondary block of the memory; and in response to determining that the need does not exist: storing the data in the primary block but not in the secondary block; and using the secondary block for a purpose other than to redundantly store the data.
However, YANG in view of BYRNE teaches a dual-write programming operation to store the data both in a primary block of the memory and in a secondary block of the memory (BYRNE [0025] teaches redundancy of data across different disks, where for RAID-1, block A is written to the first disk, and a copy A' of block A is written to the second disk);
in response to determining that the need exists, storing the data both in the primary block of the memory and in the secondary block of the memory (see YANG [0085] & BYRNE [0025] as taught above in reference to claim 1);
in response to determining that the need does not exist: storing the data in the primary block but not in the secondary block; and using the secondary block for a purpose other than to redundantly store the data (see YANG [0085] & BYRNE [0024] as taught above in reference to claim 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG and BYRNE before them, to include BYRNE’s different levels of redundancy in YANG’s storage system using block health metrics. One would have been motivated to make such a combination in order to make data recovery following a device failure relatively easy as taught by BYRNE ([0025]).
Regarding claim 17, YANG teaches:
A storage system comprising: a memory (see YANG FIG. 1);
means for determining whether to […] redundantly store data in […] a primary block of the memory […] based on a health of the primary block of the memory (see YANG [0067] & [0085] as taught above in reference to claim 1).
YANG does not appear to explicitly teach allocate a secondary block of the memory to redundantly store data in a secondary block of the memory based on a health of the primary block of the memory; means for allocating the secondary block of the memory and redundantly storing the data in the primary and secondary blocks of the memory in response to determining to allocate the secondary block of the memory to redundantly store the data; and means for storing the data in the primary block of the memory but not in the secondary block of the memory and using the secondary block of the memory for a purpose other than to redundantly store the data in response to determining not to allocate the secondary block of the memory to redundantly store the data.
However, YANG in view of BYRNE teaches means for determining whether to allocate a secondary block of the memory to redundantly store data in both a primary block of the memory and a secondary block of the memory based on a health of the primary block of the memory (see YANG [0085] & BYRNE [0025] as taught above in reference to claim 1);
means for allocating the secondary block of the memory and redundantly storing the data in the primary and secondary blocks of the memory in response to determining to allocate the secondary block of the memory to redundantly store the data (see YANG [0085] & BYRNE [0025] as taught above in reference to claim 1);
means for storing the data in the primary block of the memory but not in the secondary block of the memory and using the secondary block of the memory for a purpose other than to redundantly store the data in response to determining not to allocate the secondary block of the memory to redundantly store the data (see YANG [0085] & BYRNE [0024] as taught above in reference to claim 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG and BYRNE before them, to include BYRNE’s different levels of redundancy in YANG’s storage system using block health metrics. One would have been motivated to make such a combination in order to make data recovery following a device failure relatively easy as taught by BYRNE ([0025]). 
Regarding claim 4, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches wherein the health of the primary block of the memory is determined at least in part by a status of a program operation to the primary block of the memory (YANG [0070] teaches monitoring the error rates in data from different blocks, where an average Bit Error Rate (BER) may be estimated for different blocks as an indicator of block health). 
Regarding claim 5, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches wherein the health of the primary block of the memory is determined at least in part by a status of a post-write verification operation on the primary block of the memory (YANG [0070] teaches monitoring the error rates in data from different blocks, where an average Bit Error Rate (BER) may be estimated for different blocks as an indicator of block health). 
Regarding claim 6, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches wherein the health of the primary block of the memory is determined at least in part by a program-erase cycle count of the primary block of the memory (YANG [0068] teaches a program-erase cycle (PEC) count may be maintained to measure the use or wear that a block has experienced; [0074] also teaches allocating a free block with the lowest PEC; see also [0081] & [0088]). 
Regarding claim 11, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches wherein the primary and secondary blocks of the memory comprise single-level cells (YANG [0057] teaches the memory storing one bit per cell (Single Level Cell or SLC)).
Regarding claim 12, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches wherein the memory comprises a three- dimensional memory (YANG [0060] teaches an alternative arrangement of a three-dimensional (3-D) NAND array).
Regarding claim 14, YANG in view of BYRNE teaches the elements of claim 13 as outlined above. YANG in view of BYRNE also teaches wherein determining whether the need exists is based on a health of the primary block (see YANG [0085] as taught above in reference to claim 1). 
Regarding claim 15, YANG in view of BYRNE teaches the elements of claim 13 as outlined above. YANG in view of BYRNE also teaches wherein determining whether the need exists is based on one or more of the following: erase status, block location, program status, post-write verification, and a program-erase cycle count (see YANG [0070] as taught above in reference to claim 4 & 5).
Regarding claim 16, YANG in view of BYRNE teaches the elements of claim 13 as outlined above. YANG in view of BYRNE also teaches wherein determining whether the need exists is based on a probability of one or more of the following: a program-erase cycle count, a defective memory zone, a vulnerable program temperature, a vulnerable wordline zone, and a program-verify frequency (see YANG [0068] as taught above in reference to claim 6).
Regarding claim 21, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches: 
wherein the purpose improves burst performance (BYRNE [0024] teaches in RAID-0, optimal performance is achieved, where I/O performance is greatly improved by spreading the I/O load across a plurality of channels).
The same motivation that was utilized for combining YANG and BYRNE as set forth in claim 1 is equally applicable to claim 21. 
Regarding claim 22, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches: 
wherein the purpose increases a multi-level cell (MCL) pool size (YANG [0057-0058] teach MLC programming storing more than one bit per cell, and BYRNE [0024] teaches RAID-0 striping the data across different channels, where since the data is not redundantly stored, the capacity to store data/bits is increased by a multiple of 2).
The same motivation that was utilized for combining YANG and BYRNE as set forth in claim 1 is equally applicable to claim 22. 
Regarding claim 23, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE also teaches:
wherein the purpose improves burst performance and/or increases a multi-level cell (MCL) pool size (see BYRNE [0024] as taught above in reference to claim 21).
The same motivation that was utilized for combining YANG and BYRNE as set forth in claim 1 is equally applicable to claim 23. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over YANG in view of BYRNE as applied to claim 1 above, and further in view of TOMIC (Pub. No.: US 2018/0165021 A1), hereafter TOMIC.
Regarding claim 2, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by an amount of time needed to erase the primary block of the memory. 
However, YANG in view of BYRNE and TOMIC teaches the limitation (TOMIC [0051] teaches the health of a block may be determined based on one or more criteria such as bit error rate metrics for each block, number of program/erase cycles to which each block is subjected, or the measured block erase time and/or the measured page programming time of pages in a block, and/or the measured page read latency of pages in a block).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and TOMIC before them, to include TOMIC’s adaptive health grading in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to obtain the longest useful life from a given flash memory as taught by TOMIC ([0003-0004]).

Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over YANG in view of BYRNE as applied to claim 1 above, and further in view of BALB (Pub. No.: US 2021/0182141 A1), hereafter BALB.
Regarding claim 3, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by the primary block’s location in the memory.
However, YANG in view of BYRNE and BALB teaches the limitation (BALB [0056] teaches determining whether to transfer data from memory device 110-a to one or more other memory devices 110 before discontinuing communications based on a severity (e.g. above or below a threshold) or type of degradation of memory device 110-a, as some types or severities of conditions may indicate that data retrieved from memory device 110-a may be unreliable, and [0057-0058] teach the host device may transfer at least some data from memory device 110-a to one or more memory devices before discontinuing communications with or deactivating the memory device 110-a).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and BALB before them, to include BALB’s taking preventative action if it is determined that the memory device is degraded in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to prevent system failure by taking preventative action as taught by BALB ([ABST] & [0013]).
Regarding claim 7, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by whether the primary block of the memory is located in a defective memory zone. 
However, YANG in view of BYRNE and BALB teaches the limitation (BALB [0056] teaches determining whether to transfer data from memory device 110-a to one or more other memory devices 110 before discontinuing communications based on a severity (e.g. above or below a threshold) or type of degradation of memory device 110-a, as some types or severities of conditions may indicate that data retrieved from memory device 110-a may be unreliable, and [0057-0058] teach the host device may transfer at least some data from memory device 110-a to one or more memory devices before discontinuing communications with or deactivating the memory device 110-a).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and BALB before them, to include BALB’s taking preventative action if it is determined that the memory device is degraded in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to prevent system failure by taking preventative action as taught by BALB ([ABST] & [0013]).
Regarding claim 8, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by whether a temperature of the primary block of the memory is above a threshold. 
However, YANG in view of BYRNE and BALB teaches the limitation (BALB [0049] teaches if a temperature or a voltage of memory die or one of its components exceeds a threshold, the memory die may be damaged, where [0024] teaches each memory die includes a memory array, which may be a collection of one or more tiles or sections of memory cells, each memory cell storing at least one bit of data; [0063] also teaches temperature detector 410 reporting each temperature to health status monitoring component).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and BALB before them, to include BALB’s taking preventative action if it is determined that the memory device is degraded in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to prevent system failure by taking preventative action as taught by BALB ([ABST] & [0013]).
Regarding claim 9, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by whether the primary block of the memory comprises a vulnerable wordline zone.
However, YANG in view of BYRNE and BALB teaches the limitation (BALB [0042] teaches memory die 200 main include word lines 210, also referred to as row lines, where [0049] teaches if a temperature or a voltage of memory die or one of its components exceeds a threshold, the memory die may be damaged; see also [0056-0058]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and BALB before them, to include BALB’s taking preventative action if it is determined that the memory device is degraded in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to prevent system failure by taking preventative action as taught by BALB ([ABST] & [0013]).
Regarding claim 10, YANG in view of BYRNE teaches the elements of claim 1 as outlined above. YANG in view of BYRNE does not appear to explicitly teach:
wherein the health of the primary block of the memory is determined at least in part by a program-verify frequency of the primary block of the memory.
However, YANG in view of BYRNE and BALB teaches the limitation (BALB [0067] teaches if the rate of error corrections is above a threshold, the health status monitoring component may report a flag indicating that the memory device 110-f is non-operable).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YANG, BYRNE, and BALB before them, to include BALB’s taking preventative action if it is determined that the memory device is degraded in YANG and BYRNE’s storage system using block health metrics. One would have been motivated to make such a combination in order to prevent system failure by taking preventative action as taught by BALB ([ABST] & [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LIN (Pub. No.: US 2017/0269852 A1) – “SOLID STATE STORAGE SYSTEM WITH LATENCY MANAGEMENT MECHANISM AND METHOD OF OPERATION THEREOF” relates to providing health monitor parameters for frequently read data blocks and transferring recovered data from the frequently read data blocks to a redundant frequently read data area.
SOMERVILLE (Patent No.: US 8,176,015 B1) – “METHOD AND APPARATUS FOR REDUCING REDUNDANT STORING OF BLOCKS OF DATA ON A SERVER” relates to selectively storing duplicate blocks of data if it is determined that a replica of the block of data already exists in the archive.
JI (Pub. No.: US 2019/0332530 A1) – “DATA STORAGE APPARATUS AND OPERATING METHOD THEREOF” relates to storing data in backup memory block in addition to target block when SPO occurs during the write operation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138